La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Felicita García y Arcadio Meléndez Rivera, por sí y en representación de sus hijas menores de edad (en adelante peticionarios), presentaron una demanda por daños y per-juicios a raíz de la muerte de otra de sus hijas, Lourdes Meléndez García. Demandaron al Estado Libre Asociado de Puerto Rico (en adelante E.L.A.); al policía Adrián Rivas Rodríguez, compañero consensual de la señora Meléndez García; al Tnte. Horwen Cepeda; al Sgto. Félix Cancel, y al Tnte. Néstor Rodríguez, también policías.(1) Los últimos tres (3) fueron demandados tanto en su carácter oficial como en su carácter personal. El Estado asumió su repre-sentación legal al amparo del Art. 12 de la Ley Núm. 104 de 29 de junio de 1955 (conocida como la Ley de Reclama-ciones y Demandas contra el Estado), según éste fuera adi-cionado por la Ley Núm. 9 de 26 de noviembre de 1975, según enmendada, 32 L.P.R.A. see. 3085.(2) A continuación relatamos los hechos que dieron lugar a dicha demanda.
*729HH
La señora Meléndez García sufrió múltiples incidentes de agresiones físicas, insultos y acaloradas discusiones mientras convivió con el policía Adrián Rivas en el barrio Cubuy de Canóvanas. El 12 de diciembre de 1988, una ve-cina decidió reportar una grave discusión entre la señora Meléndez García y el policía Rivas. Cuando los oficiales de la Policía se presentaron a la residencia, se limitaron a platicar con Rivas, su colega, obviando interrogar a la víc-tima e indagar si ella había sufrido algún daño corporal. Ese mismo día, la señora Meléndez García acudió al Cuar-tel de la Policía en Cubuy para querellarse de la agresión. El sargento de turno, el codemandado Félix Cancel, pudo observar los golpes en el rostro de la víctima así como su estado de embarazo. Sin embargo, no le dio curso a la que-rella presentada, como era su deber. De igual forma incum-plió con su deber el teniente codemandado Néstor Rodrí-guez, ya que por ser pariente de Rivas no atendió el caso con la seriedad que ameritaba. Cuando el tercer codeman-dado, el Tnte. Horwen Cepeda, inquirió sobre la querella, fue informado que ésta se había paralizado, actuación con la que estuvo de acuerdo.
Seis (6) días después de querellarse, y a pesar de las protestas de sus familiares, la señora Meléndez García re-gresó a convivir con Rivas. En la tarde de 21 de diciembre de 1988, su vecina escuchó una fuerte detonación y vio a Rivas salir de la casa junto a la señora Meléndez García y la hija de ésta en su primer matrimonio, Shirley Ann. Rivas cargaba en brazos a la señora Meléndez García, quien tenía la blusa ensangrentada, lloraba y pedía angustiada que salvaran a su bebé. Mientras todo esto acontecía, Shirley Ann, quien apenas tenía dos (2) años y medio de edad, observaba la escena. La señora Meléndez García y su feto de cinco (5) meses murieron como consecuencia de la he-*730rida de bala que le hiciera el policía Rivas con su arma de reglamento, una Smith & Wesson, calibre 357.
Basándose en la prueba desfilada, el foro de instancia determinó lo siguiente:
El Tribunal concluye que la causa de la muerte de Lourdes Meléndez es una compuesta' por la acción ilícita de Rivas al disparar el revólver y las omisiones negligentes y descuidadas de miembros de la Policía de Puerto Rico, quienes están obliga-dos a proveer seguridad, orden y protección a los ciudadanos.
Ciertamente, del acto criminal de Rivas no responde el Es-tado Libre Asociado de Puerto Rico en virtud de lo dispuesto en el Art. (6)(d) de la Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. sec. 3081(D)), la cual expresamente excluye la acción civil en daños y perjuicios por actos intencionales de funciona-rios constitutivos de agresión u otro delito contra la persona. Véase, Galarza Soto v. E.L.A., 109 D.P.R. 179 (1979); Negrón v. Orozco Rivera, 113 D.P.R. 712 (1983). El Estado responde por las omisiones negligentes separadas y distintas de Cancel, Ro-dríguez y Cepeda, quienes incumplieron con el deber que les imponía la ley y faltaron en prever el daño para evitarlo. La omisión de éstos al no atender la denuncia, no iniciar una in-vestigación y no tomar medidas afirmativas para proteger la vida de Lourdes y no despojar a Rivas del arma de reglamento, aumentó considerablemente el riesgo de daño a Lourdes.
Rivas, no adujo en su favor ninguna defensa y la adjudicación en su contra es en rebeldía. La responsabilidad de Rivas, la cual surge claramente de la relación de hechos, se rige por el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. Rivas, está obligado a indemnizar a cada uno de los demandantes por los daños y perjuicios propios sufridos por éstos a causa de la muerte ilegal de Lourdes Meléndez.
En cuanto al entonces Superintendente de la Policía Carlos López Feliciano, procede la desestimación de la demanda. De la prueba pericial y testifical aportada no surge que éste hubiese tenido conocimiento previo de las actuaciones de Rivas ni de las actuaciones negligentes de sus subalternos Cancel, Rodríguez y Cepeda.
La prueba fue frágil e insuficiente para demostrar que Carlos López Feliciano incumpliera con los deberes y obligaciones de su cargo, no supervisara a sus subalternos o en algún otro modo interviniera la decisión de no procesar la querella de violencia doméstica. Sentencia de 19 de junio de 1994 del entonces Tribunal Superior, Sala de Carolina, págs. 32-33.
*731El foro de instancia determinó que el E.L.A. y Adrián Rivas responden solidariamente del daño ocasionado, y los condenó al pago de seiscientos sesenta mil dólares ($660,000). La sentencia limitó la solidaridad del Estado al máximo de responsabilidad dispuesto por ley, esto es, ciento cincuenta mil dólares ($150,000),(3) y distribuyó esa cantidad a prorrata entre los peticionarios.(4)
Luego de advenir final y firme esta sentencia sin que fuese apelada, y de que ésta se tratara de cobrar extraju-dicialmente, los peticionarios acudieron al Tribunal de Pri-mera Instancia, Sala Superior de Carolina, para que dicho *732tribunal le ordenara al E.L.A. a satisfacer la totalidad de la sentencia, fundamentándose en la solidaridad impuesta. Mediante Resolución de 28 de febrero de 1995, el foro de instancia declaró sin lugar dicha solicitud. Los peticiona-rios presentaron una moción de reconsideración, la cual fue denegada. Inconformes, acudieron al Tribunal de Cir-cuito de Apelaciones (en adelante Tribunal de Circuito) y plantearon que, como responsable solidario, el E.L.A. tiene que satisfacer la totalidad de la sentencia en el caso de autos. El Tribunal de Circuito emitió una resolución me-diante la cual denegó la solicitud de certiorari. Los peticio-narios oportunamente sometieron una moción de reconsi-deración, la cual también fue denegada. Inconformes, éstos presentaron una petición de certiorari ante este Tribunal, señalando la comisión de dos (2) errores, a saber:(5)
Err[ó] el Tribunal de Circuito de Apelaciones al determinar que el Tribunal de Primera Instancia no adjudicfó] responsabilidad a los tres polic[í]as codemandados, Sargento F[é]lix Cancel, Te-niente Horwen Cepeda y Sargento Nestor Rodr[í]guez en su capacidad personal.
Err[ó] el Tribnunal [sic] de Circuito de Apelaciones al determi-nar que los polic[í]as cocausantes no son responsables del ex-ceso de la sentencia, cornos [sic] cuesti[ó]n de derecho extendiéndole una inmunidad absoluta a los funicionarios [sic] y contraviniendo la propia Ley N[ú]m. 9[.]
Decidimos revisar y expedimos el auto.
hH h — ]
Por estar íntimamente relacionados, discutiremos con-juntamente ambos errores. En primer lugar, los peticiona-rios alegan que el Tribunal de Circuito incidió al concluir *733que el foro de instancia no encontró responsables a los fun-cionarios antes mencionados en su carácter personal. Aña-den que en esa circunstancia el Estado viene obligado a pagar en exceso del límite dispuesto por la Ley Núm. 104, supra. Indican, además, que el antiguo Tribunal Superior no tenía que decir específicamente en su sentencia que los funcionarios son responsables en su carácter personal, pues esto se sobreentiende, ya que de otra forma no hu-biese determinado responsabilidad del Estado bajo el Art. 1803 del Código Civil, según enmendado, 31 L.P.R.A. see. 5142, y la Ley Núm. 104, supra, hasta el límite de ciento cincuenta mil dólares ($150,000).
Los peticionarios también alegan que, en virtud de la solidaridad impuesta, tienen derecho a cobrar la totalidad de la sentencia de los supervisores del policía Adrián Rivas. Como éstos no pueden pagar, señalan que le toca entonces al E.L.A. satisfacer la sentencia. Además, sostie-nen que bajo las disposiciones de la Ley Núm. 9, supra, cuando el Estado asume la representación legal de un fun-cionario, también asume el pago de la totalidad de la sen-tencia que recaiga en su día. No les asiste la razón. Veamos.
h-H I — I
Para resolver el presente recurso, es necesario que interpretemos la Ley Núm. 104, supra, con las modificaciones introducidas por la Ley Núm. 9, supra. En cuanto a la interpretación de las leyes, el Código Civil dispone que “[l]as leyes que se refieren a la misma materia o cuyo objeto sea el mismo, deben ser interpretadas refiriendo las unas a las otras ...” Art. 18 del Código Civil, 31 L.P.R.A. sec. 18. Asimismo, hemos resuelto que al interpretar una ley, se debe tener en cuenta cuál fue el propósito del legislador al aprobarla. La interpretación que de la ley se haga tiene que asegurar que el resultado querido se cumpla. *734González Pérez v. E.L.A., 138 D.P.R. 399 (1995); Vázquez v. A.R.Pe. , 128 D.P.R. 513 (1991). “[A]l interpretar las dife-rentes secciones, artículos y apartados de una ley, y las diver[s]as leyes relacionadas entre sí por su objetivo o pro-pósito, debe hacerse conjuntamente, refiriéndose a unas con. las otras, como un todo, buscando la intención legislativa.” Ojeda v. El Vocero de P.R., 137 D.P.R. 315, 335 (1994), y casos allí citados.
La Ley Núm. 104, supra, constituye una renuncia amplia pero condicionada por parte del Estado a la protección que le brinda la inmunidad del soberano. Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28, 39 — 40 (1993). Esta contiene límites de cuantía, suma máxima por la cual va a responder el Estado. Para que prospere una causa de acción bajo esta ley, es necesario que se demande al E.L.A. en daños y perjuicios cuando éstos fueron causados por funcionarios o empleados públicos actuando dentro del marco de sus funciones, cargo o empleo. 32 L.P.R.A. see. 3077(a). No siendo el Estado una persona natural, sólo puede actuar a través de sus funcionarios y empleados y, por ende, su responsabilidad es vicaria. Defendini Collazo et al. v. E.L.A., Cotto, supra.(6) Es decir, mediante esta ley se puede demandar al E.L.A. y a un funcionario o empleado público cuando éste actúa negligentemente u omite *735actuar según su deber dentro del marco de las funciones propias de su cargo o empleo.(7)
También hemos expresado que, bajo la Ley Núm. 104, supra, una vez se recobra del Estado, la parte demandante no puede recobrar del empleado y viceversa. De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 493 (1989); Vida. de Valentín v. ELA, 84 D.P.R. 112, 120 (1961). Esto se desprende del Art. 8 de dicha ley, que dispone lo siguiente:(8)
La sentencia que se dicte en cualquier acción autorizada por las sees. 3077 et seq. de este título impedirá toda otra acción por parte del reclamante, por razón de la misma cuestión o mate-ria, contra el funcionario, agente o empleado cuyo acto u omi-sión dio origen a la acción; y la sentencia contra el funcionario, agente o empleado impedirá igualmente toda acción contra el Estado. 32 L.P.R.A. see. 3083.
Sin embargo, no existe ningún impedimento para que la demanda se inste directamente contra el funcionario o empleado o, de forma alternativa, en contra del E.L.A. y del funcionario o empleado público, aunque no puede haber acumulación de indemnizaciones. González Pérez v. E.L.A., supra, pág. 842; De Paz Lisk v. Aponte Roque, supra. Tampoco “existe disposición alguna en la Ley Núm. 104, supra, que impida imponer responsabilidad solidaria al Estado hasta el máximo permitido por dicho estatuto e *736imponer el monto restante de la indemnización concedida exclusivamente al cocausante del daño, cuando la actua-ción de éste no está enmarcada dentro de una relación de agencia o empleo con el Estado”. González Pérez v. E.L.A., supra, págs. 408-409.
Pasemos ahora a considerar la Ley Núm. 9, supra, específicamente.
IV
La Ley Núm. 9, supra, establece que un funcionario o empleado del E.L.A. que sea demandado en daños y perjuicios en su carácter personal por actos u omisiones incurridos dentro del marco de sus funciones que constituyan violaciones a los derechos civiles del demandante y que no tenga disponibles los beneficios de la Ley Núm. 104, supra, puede solicitar que el Estado le provea representación legal y pague la sentencia que en su día pueda recaer. Véase el Art. 12 de la Ley Núm. 104, supra, 32 L.P.R.A. sec. 3085, según enmendado por la Sec. 1 de la Ley Núm. 9, supra. Como se puede observar, la Ley Núm. 9, supra, tiene el propósito de complementar la Ley Núm. 104, supra, no sustituirla. (9)
En su Exposición de Motivos se expresa lo siguiente:
[Las] demandas, en ocasiones, pueden radicarse [sic] no sola-*737mente contra instrumentalidades del Gobierno sino también contra funcionarios gubernamentales, en su carácter personal, aim cuando las acciones motivo de la demanda se lleven a cabo en el estricto y legal cumplimiento de las obligaciones que le imponen las leyes que tienen la obligación de administrar. El Estado Libre Asociado de Puerto Rico reconoce que es de su obligación el asumir cualquier responsabilidad de carácter eco-nómico con motivo de indemnizaciones impuestas por un Tribunal con jurisdicción a cualquier funcionario o empleado público cuando esto ocurra como consecuencia de una acción adminis-trativa tomada de buena fe, dentro de las disposiciones legales vigentes y dentro del marco de sus funciones.
[[Image here]]
... Con la adopción de esta medida se asume una responsabi-lidad ineludible para la protección de la integridad del servicio público. Exposición de Motivos de la Ley Núm. 9, supra, 1975 Leyes de Puerto Rico 1043, 1043-1044.
El Informe de las Comisiones de lo Jurídico Civil y de Derechos Civiles y Servicio Público, remitido al Senado de Puerto Rico en octubre de 1975, consigna que el alcance y propósito de esta ley es proteger a los funcionarios y empleados públicos no cubiertos por la Ley Núm. 104, supra, que son demandados en su carácter personal por actos u omisiones realizados en su capacidad oficial, que constituyan violaciones a los derechos civiles del demandante. Esta ley surge para llenar el vacío que existía en cuanto a la protección que se les ofrecía a los funcionarios o empleados públicos al desarrollarse la práctica de demandar a éstos en el foro federal donde el Estado no puede ser demandado.
Por otro lado, el Informe Conjunto de las Comisiones de Gobierno y de lo Jurídico Civil enviado a la Cámara de Representantes el 6 de noviembre de 1975, expresa que la Ley Núm. 9, supra, “no constituirá una compensación adi-cional para los servidores públicos que aquí queden protegidos. Al respecto, nos señala el Secretario de Justi-cia, que dicha erogación no debe entenderse como un pago por servicios rendidos y sí como un gasto necesario para poder reclutar, retener y mantener una administración pú-*738blica eficiente que sirva adecuadamente a los intereses del pueblo de Puerto Rico”. Informe Conjunto de las Comisio-nes de Gobierno y de lo Jurídico Civil sobre el P. del S. 1580 de 6 de noviembre de 1975, 7ma Asamblea Legislativa, 9na Sesión Extraordinaria, pág. 11. Asimismo, indica que el Se-cretario de Justicia, con el asesoramiento de otros funcio-narios, determinará en qué casos el E.L.A. asumirá la re-presentación legal y el pago de la totalidad de la sentencia. Id., pág. 8 del Informe a la Cámara. Este lenguaje se re-coge en la Ley Núm. 9, supra, cuando dispone expresa-mente que el Secretario de Justicia determinará en qué casos el E.L.A. “asumirá la representación legal y poste-riormente, considerando los hechos que determine proba-dos el tribunal o que surjan de la prueba desfilada, deci-dirá si procede el pago de la totalidad de la sentencia que le fuere impuesta a los funcionarios, ex funcionarios, emplea-dos o ex empleados públicos demandados ...”. (Enfasis suplido.) 32 L.P.R.A. see. 3087.
 Para implantar esta ley, el Secretario de Justicia promulgó el Reglamento sobre Representación Legal y Pago de sentencia bajo la Ley de Reclamaciones y Deman-das contra el Estado, Reglamento Núm. 4071, Departa-mento de Justicia, 8 de septiembre de 1989 (en adelante el Reglamento). Este dispone el trámite a seguir cuando un funcionario o empleado público que se ha acogido a los be-neficios de la Ley Núm. 9, supra, desea que el Estado pa-gue la sentencia que haya recaído en su contra. En especí-fico, establece que dicho empleado “deberá presentarle al Secretario [de Justicia una] copia de la sentencia o un in-forme en el que se relacionen de forma sucinta y fehaciente la prueba desfilada y admitida cuando no haya determina-ciones de hecho del tribunal”. Art. X(A) del Reglamento. También dispone que “el Secretario decidirá si corresponde pagar la sentencia de acuerdo a la Ley y este Reglamento e inmediatamente notificará dicha decisión al beneficiario *739...”.(10) (Énfasis nuestro.) Art. X(C) del Reglamento. Por otro lado, si el Secretario determina que no procede el pago de la sentencia, el Reglamento establece el procedimiento que debe seguir el funcionario o empleado público para re-visar dicha determinación. Art. X(D) del Reglamento.(11)
Según surge de la discusión que precede, la Ley Núm. 9, supra, tiene el propósito de complementar la Ley Núm. 104, supra, proveyendo a los funcionarios o empleados públicos que son demandados por actuaciones incurridas dentro del marco de sus funciones y que no están cobijados por la protección de la Ley Núm. 104, supra, un mecanismo para que el Estado pueda, si cualifican,(12) brindarles representación legal y pagar la sentencia que en su día pueda recaer. Las actuaciones cubiertas por la Ley Núm. 9, supra, son aquellas que constituyen violaciones a los derechos civiles del demandante, con las excepciones provistas por la Ley Núm. 104, supra, y el Reglamento.
De otra parte, la Ley Núm. 9, supra, y su Reglamento están redactados de tal forma que se les concede *740únicamente la potestad a los funcionarios o empleados pú-blicos para solicitar sus beneficios, esto es, la representa-ción legal y posteriormente el pago de la sentencia. La Ley Núm. 9, supra, no le reconoce al demandante el derecho de exigir que el E.L.A. se haga cargo de la sentencia que en su día recaiga. El lenguaje utilizado al redactar esta ley avala dicha interpretación. Así, por ejemplo, el Art. 12 de la Ley Núm. 104 (Sec. 1 de la citada Ley Núm. 9), supra, dispone que el funcionario o empleado público "podrá solicitar” la representación legal por parte del Estado y, posterior-mente, el pago de la sentencia. El Art. 13 de la Ley Núm. 104 (Sec. 1 de la citada Ley Núm. 9), 32 L.P.R.A. see. 3086, establece el procedimiento que debe seguir el funcionario o empleado público para acogerse a los beneficios de la Ley Núm. 9, supra. En el mismo se utiliza nuevamente la pa-labra “solicitar”. El Art. 14 de la Ley Núm. 104 (Sec. 1 de la citada Ley Núm. 9), 32 L.P.R.A. see. 3087, dispone el pro-cedimiento para revisar la determinación que haga el Se-cretario de Justicia cuando ésta resulte adversa al funcio-nario o empleado público. En este artículo se hace referencia únicamente al "solicitante”.
Igual situación ocurre con el Reglamento, donde se de-finen los términos “beneficiario” y "solicitante” con relación a los funcionarios o empleados públicos. A estos efectos, véanse las definiciones que de estos dos (2) términos ofrece el Reglamento.(13) El Reglamento dispone, además, que cuando el Secretario de Justicia decide denegar o revocar los beneficios que concede la ley, se le debe notificar al “so-licitante o beneficiario” de la intención de denegar o revocar. Art. XI del Reglamento. Es éste, el funcionario o empleado público, el que tiene el derecho de solicitar la revisión de esta determinación, siguiendo el procedimiento establecido. Como se puede apreciar, la terminología utili-*741zada tanto en la Ley Núm. 9, supra, como en el Regla-mento, en cuanto a solicitantes y beneficiarios, se refiere exclusivamente a funcionarios o empleados públicos. En consecuencia, no puede un demandante, como regla general, solicitar que el E.L.A. pague una sentencia impuesta contra un funcionario o empleado público cuando se han concedido los beneficios de la Ley Núm. 9, supra. Esta so-licitud de pago la tiene que hacer, pues, el funcionario o empleado público demandado dentro del término de diez (10) días del archivo en autos de una copia de la notifica-ción de la sentencia. Art. X(A) del Reglamento.(14)
V
Conforme a las conclusiones de hecho y de derecho del foro de instancia, se le impuso responsabilidad al E.L.A. en un veintitrés por ciento (23%), por omisiones negligentes de tres (3) funcionarios suyos quienes, dentro del marco de sus funciones, incumplieron con sus deberes. Dichas actua-ciones enmarcan dentro de la renuncia de inmunidad sobe-rana condicionada provista por la Ley Núm. 104, supra. Por otra parte, el tribunal de instancia le impuso respon-sabilidad al policía Adrián Rivas en su capacidad personal, en un setenta y siete por ciento (77%). Asimismo, dis-puso que el Estado ha de responder hasta el máximo permitido por la Ley Núm. 104, supra, y distribuyó los ciento cincuenta mil dólares ($150,000) entre todos los demandantes. En cuanto al policía Rivas, estableció que éste ha de pagar un total de quinientos diez mil dólares ($510,000), distribuidos también entre los demandantes.
*742De la sentencia de instancia, que no fue apelada y es final y firme, se desprende que dicho tribunal, a tenor con las disposiciones de la Ley Núm. 104, supra, impuso res-ponsabilidad únicamente al E.L.A. y al policía Rivas: “el Estado Libre Asociado y Adr[id]n Rivas son responsables solidariamente por los daños sufridos por los demandan-tes”, por lo que se les condenó al pago de la cantidad de seiscientos sesenta mil dólares ($660,000). Pág. 42 de la sentencia de instancia.
Según la ley y la jurisprudencia citadas anteriormente, cuando el tribunal determina que una acción está cubierta por la Ley Núm. 104, supra, y que el E.L.A. es responsable por los daños causados por sus funcionarios o empleados actuando en su carácter oficial, esto impide cualquier otro tipo de acción o recobro contra estos funcionarios o emplea-dos públicos y viceversa. En este caso, las actuaciones de los demandados Cancel, Cepeda y Rodríguez estaban cobi-jadas por el Art. 8 de la Ley Núm. 104, supra. A su amparo, los demandantes no pueden recobrar de éstos el remanente de la sentencia impuesta, como tampoco pueden instar una acción independiente contra estos codemandados que im-plique esta misma cuestión o materia. Estos funcionarios no necesitaban de las disposiciones de la Ley Núm. 9, supra, para quedar protegidos de las consecuencias de sus acciones u omisiones dentro del marco de sus funciones. En el caso de autos, el tribunal de instancia correctamente le impuso responsabilidad al E.L.A. hasta el límite de cuan-tía dispuesto en la Ley Núm. 104, supra, e hizo solidario al policía Rivas del resto de la sentencia, según establecimos en González Pérez v. E.L.A., supra. Esto se debe a que la actuación del policía Rivas constituía un delito grave y no estaba enmarcada dentro de una relación de agencia o em-pleo con el Estado. Es el policía Rivas la única persona llamada a satisfacer el resto de la sentencia impuesta.
*743Por los fundamentos antes expuestos, se dictará una sentencia confirmando la resolución emitida por el Tribunal de Circuito de Apelaciones.
El Juez Asociado Señor Rebollo López no intervino.

 Además, se incluyó como demandado al entonces Superintendente de la Po-licía Carlos López Feliciano en su capacidad oficial y personal.


 Dicho artículo dispone lo siguiente:
“Todo funcionario, ex funcionario, empleado o ex empleado del Estado Libre Asociado de Puerto Rico que sea demandado en daños y perjuicios en su carácter personal, cuando la causa de acción se base en alegadas violaciones a los derechos civiles del demandante, debido a actos u omisiones incurridos de buena fe, en el curso de su trabajo y dentro del marco de sus funciones, podrá solicitar que el Estado Libre Asociado de Puerto Rico le provea representación legal y posteriormente asuma el pago de cualquier sentencia que pueda recaer sobre su persona. Los Directores Eje-cutivos, ex Directores Ejecutivos, los miembros y ex miembros de las Juntas de Gobierno de las corporaciones públicas e instrumentabdades del Gobierno, los alcal-des y ex alcaldes y los funcionarios y ex funcionarios de los municipios estarán cubiertos por lo aquí dispuesto, excepto que en lo relativo al pago de sentencias se regirán por lo provisto en la see. 3092 de este título. Las acciones que puedan in-coarse bajo las disposiciones de las sees. 3077 et seq. de este título no estarán cu-biertas por lo dispuesto en esta sección.
Asimismo, lo aquí provisto no debe entenderse bajo ningún concepto como que convierte al Estado en asegurador de los servidores públicos antes señalados, ni que constituye una renuncia de la inmunidad soberana del Estado Libre Asociado.” (En-fasis suplido.) 32 L.P.R.A. see. 3085.
Se debe destacar que la Ley Núm. 9 de 26 de noviembre de 1975 le añadió a la Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. see. 3077 et seq.) los Arts. 12 al 19 (32 L.P.R.A. sees. 3085-3087 y 3088-3092), excepto los Arts. 14Ay 19A(32 L.P.R.A. secs. 3087a y 3092a), que fueron incorporados posteriormente.


 El Art. 2 de la Ley Núm. 104, supra, 32 L.P.R.A. sec. 3077, establece en lo pertinente que:
“Se autoriza demandar al Estado Libre Asociado de Puerto Rico ante el Tribunal de Primera Instancia de Puerto Rico por las siguientes causas:
“(a) Acciones por daños y perjuicios a la persona o a la propiedad hasta la suma de setenta y cinco mil (75,000) dólares causados por acción u omisión de cualquier funcionario, agente o empleado del Estado, o cualquier otra persona actuando en capacidad oficial y dentro del marco de su función, cargo o empleo interviniendo culpa o negligencia. Cuando por tal acción u omisión se causaren daños y perjuicios a más de una persona, o cuando sean varias las causas de acción a que tenga derecho un solo perjudicado, la indemnización por todos los daños y perjuicios que causare dicha acción u omisión no podrá exceder de la suma de ciento cincuenta mil (150,000) dólares. Si de las conclusiones del tribunal surgier[e] que la suma de los daños causados a cada una de las personas excede de ciento cincuenta mil (150,000) dóla-res, el tribunal procederá a distribuir dicha suma entre los demandantes, a prorrata, tomando como base los daños sufridos por cada uno. Cuando se radique [sic] una acción contra el Estado por daños y perjuicios a la persona o propiedad, el tribunal ordenará, mediante la publicación de edictos en un periódico de circulación general, que se notifique a todas las personas que pudieran tener interés común, que deberán comparecer ante el tribunal, en la fecha dispuesta en los edictos, para que sean acumuladas a los fines de proceder a distribuir la cantidad de ciento cincuenta mil (150,000) dólares entre los demandantes, según se provee en las sees. 3077 et seq. de este título. (Énfasis nuestro.)


 El policía Adrián Rivas se declaró culpable de homicidio el 18 de enero de 1990. Como resultado de una alegación preacordada, el antiguo Tribunal Superior lo sentenció a seis (6) años de cárcel y le concedió el beneficio de una sentencia suspendida.
Por otro lado, el 19 de junio de 1991, ya instado el pleito, pero antes que reca-yera sentencia, el codemandante Arcadio Meléndez Rivera, padre de Lourdes Melén-dez García, se suicidó.
Conviene señalar, además, que por los mismos hechos que dieron lugar a este pleito, los peticionarios habían presentado una demanda en el Tribunal de Distrito Federal para el Distrito de Puerto Rico por violación de derechos civiles. Según surge de la sentencia del foro de instancia, el tribunal federal desestimó la demanda el 14 de agosto de 1991 por falta de una actuación so color de autoridad. A su juicio, no existía un deber de proteger a Lourdes Meléndez García de los actos violentos de Rivas, quien en ese momento era un actor privado.


 En su alegato, la parte peticionaria señaló la comisión de un error adicional:
“ERRO EL TRIBUNAL DE CIRCUITO DE APELACIONES AL NO ORDENAR AL E.L.A. PAGAR LA TOTALIDAD DE LA SENTENCIA.” No consideraremos este error presentado tardíamente, aunque sí discutiremos lo que de éste se relacione con los dos (2) errores señalados y haya sido discutido oportunamente en la petición de certiorari.


 En Leyva et al. v. Aristud et al., 132 D.P.R. 489, 510-511 (1993), determina-mos en qué situaciones el E.L.A. está sujeto a responsabilidad:
“(1) cuando el empleado, agente o funcionario causa un daño por su exclusiva culpa o negligencia mientras desempeña sus funciones y actúa en su capacidad ofi-cial; (2) cuando el empleado, agente o funcionario causa un daño mientras desem-peña sus funciones y actúa en su capacidad oficial por una actuación preponderan-temente negligente, aun cuando dicha conducta tenga algunos elementos intencionales (Galarza Soto v. E.L.A., 109 D.P.R. 179 (1979); Morales Garay v. Rol-dan Coss, 110 D.P.R. 701 (1981)); (3) cuando, a pesar de que el daño fue directamente producido por un acto enteramente intencional de los cuales no responde el Estado, hubo otros actos negligentes separados de cocausantes del daño por los cuales sí debe responder el Estado (Negrón v. Orozco Rivera, 113 D.P.R. 712 (1983); Hernández v. E.L.A., 116 D.P.R. 293 (1985)), y (4) cuando el Estado a través de sus agentes es negligente por omisión al incumplir con un deber impuesto por las leyes y la Constitución.” (Enfasis en el original.)


 Se ha indicado que si una acción se entabla contra el Estado, a pesar de que sólo se mencionen a los funcionarios o empleados públicos como demandados, esta acción está cubierta por la inmunidad del soberano. Esto es así porque se ha recono-cido que cuando se demanda a un funcionario o empleado público solamente en su capacidad oficial es igual que demandar al Estado. 1 Modern Tort Law: Liability and Litigation (Rev. 1994). “The distinction between official-capacity and individual capacity suits is a significant one. [In Hafer v. Melo, 502 U.S. 21 (1991), ... the Supreme] Court reemphasized that a suit against a state official in her official capacity is to be treated as a suit against the state. However, personal-capacity suits ‘seek to impose individual liability upon a government officer for actions taken under color of state law.’ ...” íd., pág. 196 (Supl. 1997).


 La Federal Tort Claims Act tiene una disposición similar, la cual establece que la sentencia que se dicte en su día impedirá cualquier otra acción del deman-dante contra el empleado gubernamental cuya actuación u omisión dio lugar a la reclamación, basado en la misma materia. 28 U.S.C. see. 2676. Es decir, una vez el demandante recobre del gobierno de Estados Unidos, el empleado queda automáti-camente protegido. Prosser y Keeton, The Law of Torts 1068 (5ta ed. 1984).


 Se debe señalar que uno de los propósitos seguidos por el legislador al pro-mulgar la Ley Núm. 9, supra, fue el proteger a los funcionarios o empleados públicos que son demandados en el foro federal en su capacidad personal. Por ejemplo, esta situación ocurre cuando los funcionarios o empleados públicos actúan so color de autoridad estatal y violan los derechos civiles de una o varias personas. Véase 42 U.S.C. see. 1983. En este caso, la Undécima Enmienda de la Constitución de Estados Unidos prohíbe que se demande a un estado en los tribunales federales. Se ha re-suelto que esta protección constitucional se extiende al Estado Libre Asociado de Puerto Rico. Font v. Dapena Yordan, 763 F. Supp. 680 (D. P.R.1991). Aparte de esto, en la definición de lo que es una “persona” para efectos de la See. 1983 no se incluyen los estados, territorios ni el E.L.A. Will v. Michigan Dept. of State Police, 491 U.S. 58 (1989); S.H. Nahmod, Civil Rights and Civil Liberties Litigation: The Law of Section 1983, Sec. 1.06, págs. 13-14. Si la Ley Núm. 9, supra, no existiera, los funcionarios o empleados públicos estarían desprovistos de toda protección cuando son demandados en los foros federales por actuaciones dentro del marco de sus funciones oficiales.


 El reglamento define beneficiario como el “funcionario, su cónyuge o la so-ciedad legal de gananciales compuesta por ambos a quien se le han concedido los beneficios, de conformidad con las disposiciones de la Ley”. Art. IV(A) del Regla-mento sobre Representación Legal y Pago de Sentencia bajo la Ley de Reclamaciones y Demandas contra el Estado, Reglamento Núm. 4071, Departamento de Justicia, 8 de septiembre de 1989 (en adelante el Reglamento).


 En In re Secretario de Justicia, 118 D.P.R. 827, 832 esc. 3 (1987), expresa-mos que el beneficio principal que provee la Ley Núm. 9, supra, es la representación legal. Señalamos que el pago de la totalidad de la sentencia no es automático, sino que queda a la discreción del Secretario de Justicia, la cual no es absoluta.


 El Art. V del Reglamento dispone que son elegibles para recibir los benefi-cios de la Ley Núm. 9, supra, los funcionarios o empleados públicos que cumplan con los siguientes requisitos:
(A) Sea[n] demandadots] en daños y perjuicios en su carácter personal.
(B) La causa de acción se fundamente en alegadas violaciones a los derechos civiles de la parte demandante debido a actos u omisiones incurridos de buena fe.
(C) Los hechos que dan lugar a la demanda ocurran en el curso del trabajo del funcionario y dentro del marco de sus funciones.
(D) Los hechos que dan lugar a la demanda no constituyan delito.
(E) Los hechos que dan lugar a la demanda no constituyan negligencia inexcusable.
(F) Los hechos que dan lugar a la demanda no sean contrarios a un estado de derecho establecido jurisprudencialmente mediante sentencia final y firme.


 En cuanto al término beneficiario, véase el esc. 10 de esta opinión. El Re^ glamento define el término solicitante como el “funcionario, su cónyuge o la sociedad legal de gananciales compuesta por ambos que pide los beneficios, de conformidad con las disposiciones de la Ley y este Reglamento”. Art. IV(I) del Reglamento.


 Quaere si los demandantes tenían derecho a solicitar el pago de la sentencia impuesta o a pedir la revisión de la decisión del Secretario de Justicia bajo el Art. 1064 del Código Civil, 31 L.P.R.A. see. 3028, que dispone lo siguiente:
“Los acreedores, después de haber perseguido los bienes de que esté en posesión el deudor para realizar cuanto se les debe, pueden ejercitar todos los derechos y acciones de éste con el mismo fin, exceptuando los que sean inherentes a su persona; pueden también impugnar los actos que el deudor haya realizado en fraude de su derecho.”